1'17 F       H
                                           I MAL                                             09/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 21-0473


                                        OP 21-0473
                                                                        FILED
 IAN ELLIOT,                                                             SEP 21 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
              Petitioner,                                              State of Montana



       v.                                                            ORDER

 JOSEPH WOMACK and CINDY ELLIOT,

              Resp ondents.



       Representing himself, Ian Elliott has filed a "Petition for Writ of Injunction or
Supervisory Control or Other Appropriate Writ" concerning a probate matter from the
Thirteenth Judicial District Court, Yellowstone County. Elliot seeks to set aside four
District Court Orders, dated June 10, 2021, June 14, 2021, August 10, 2021, and August 11,
2021. This Court observes that Elliot has a pending appeal of the same underlying probate
matter with the same parties. Estate of Elliot, No. DA 21-0343, Notice of Appeal filed
Jul. 14, 2021.
       Supervisory control is an extraordinary remedy. "Supervisory control is appropriate
`when urgency or emergency factors exist making the normal appeal process inadequate,
when the case involves purely legal questions, and when one or more of three enumerated
circumstances exist. M. R. App. P. 14(3)." City ofBillings ex reL Huertas v. Billings Mun.
Court, 2017 MT 261, 112, 389 Mont. 158, 404 P.3d 709.
       Elliot's intent is to enjoin "execution of the property sale order pending appeal." He
contends that the District Court has erred in its decisions and that this case meets the
requirements set forth in M. R. App. P. 14(3). Elliot asserts that his issues "are 'purely
legal' questions regarding whether Ada Estate's distribution should follow the mandatory
statutory requirement," and three other issues. Elliot states that the case has state-wide
implications and that it must be a case of first impression because he could find no pertinent
case law.
       This Court concludes that supervisory control is not warranted because Elliot has a
remedy with a timely appeal pending.'        Elliot has not demonstrated inadequacy of the
norrnal appeal process, nor has he shown purely legal questions. City of Billings, ¶ 2. He
has not crystallized any of the three other criteria, pursuant to M. R. App. P. 14(3)(a)-(c).
Many fact-intensive aspects exist in this matter, which has spanned several years in District
Court.2 Injunctive relief is not appropriate either. See §§ 27-19-101, through 27-19-406,
MCA. Elliot requested a stay in the District Court, which the court denied in its June 14,
2021 Order, the basis of his appeal. This Court benefits from a review of the entire record
on appeal along with briefing to determine the claims that Elliot presents about the District
Court and this probate proceeding. Accordingly,
       IT IS ORDERED that Elliot's Petition for a Writ of Injunction or, alternatively
Supervisory Control, is DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to Ian
Elliot personally.
       DATED this          day of September, 2021.



                                                                   Chief Justice




                                                                        tices


 Elliot has filed an "Emergency Motion for Injunctive Relief or Stay District Court Order Pending
Appeal" in his appeal as well. Opposing counsel filed a response in opposition recently.

2 See also In the Matter of the Estate of A.H.E., No. DA 16-0304, 2016 MT 315N, 2016 Mont.
LEXIS 1002 (Nov. 29, 2016) (This matter concerned the conservatorship of Ada Elliot).
                                               2